DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/01/21, with respect to claims 1-24 and 27-30 have been fully considered and are persuasive.  The rejection of claims 1-24 and 27-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2006/0211914 to Hassler, JR., et al. (Hassler); U. S. Patent No. 8,781,555 to Burnside et al.; U. S. Publication No. 2014/0051983 to Schroeder et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “an ancillary circuitry electrically coupled to the first conductive coil and the second conductive coil, the ancillary circuitry configured to controllably drive a first excitation signal through the first conductive coil to thereby generate a first magnetic field about the first electromagnet structure, and further configured to controllably drive a second excitation signal through the second conductive coil to thereby generate a second magnetic field about the second electromagnet structure, wherein the first excitation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793